Citation Nr: 1227330	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  10-22 817	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to VA educational assistance under Chapter 30, Title 38, United States Code (Montgomery GI Bill).


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to December 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision of the Department of Veterans Affairs (VA) Regional Office's (RO) Education Center in Muskogee, Oklahoma, which denied eligibility to education benefits under the Montgomery GI Bill.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his May 2010 VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran requested a video hearing in connection with his appeal and in February 2012 the RO scheduled him for the requested hearing.  However, also in February 2012, the Veteran notified the RO, in substance, that because he had moved from Hawaii to Seattle he could not make his scheduled hearing.  Moreover, the record does not show that VA ever rescheduled the Veteran for another hearing at his new RO.  Accordingly, in June 2012 the Board wrote the Veteran and asked him if he still desired a hearing and, if so, what type of hearing.  In July 2012, the Veteran replied to the Board's letter requesting a hearing before a Veterans' Law Judge traveling to the RO (Travel Board hearing).  Given the Veteran's request, the Board finds that a remand is required to provide him with a Travel Board hearing.  See 38 C.F.R. §§ 20.703, 20.704 (2011).

Accordingly, the appeal is REMANDED to the RO for the following action:

The RO should schedule the Veteran for a Travel Board hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals 

for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

